Citation Nr: 1130054	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-37 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, to include a subarachnoid hemorrhage, as secondary to service-connected coronary artery disease (CAD).

2.  Entitlement to a rating in excess of 30 percent for CAD, prior to July 11, 2005 (previously rated as hypertensive heart disease to include hypertension); in excess of 60 percent from July 11, 2005 to October 31, 2009; and whether a reduction of an evaluation from 60 percent 30 percent, effective November 1, 2009, for CAD, was proper.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 1972, and from June 1973 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Chicago, Illinois, respectively.

The Board notes that, during his Board hearing, held by the undersigned in April 2011 (a transcript of which is of record), the Veteran's representative argued that total disability based on individual unemployability (TDIU) was warranted.  See Transcript, p. 4.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in increased-rating claims when the issue of unemployability is raised by the record.  The Veteran has raised the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim and for the purpose of clarity has separately captioned the issue on the title page.

The issues of entitlement to service connection for residuals of a stroke, to include a subarachnoid hemorrhage, as secondary to service-connected coronary artery disease (CAD), and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1972, service connection was established for hypertensive heart disease, and an evaluation of 30 percent was assigned.

2.  In June 2008, the Veteran's evaluation for CAD was increased to 60 percent, effective from July 11, 2005.

3.  In September 2008, the RO informed the Veteran that it was proposing to reduce the disability evaluation for CAD from 60 percent disabling to 30 percent disabling.  

4.  In July 2009, the RO issued a rating decision that decreased the rating for CAD from 60 percent disabling to 30 percent disabling, effective November 1, 2009.

5.  At the time of the July 2009 rating decision, the 60 percent rating for CAD had been in effect for less than five years.

6.  Prior to July 11, 2005, the Veteran's CAD (previously rated as hypertensive heart disease to include hypertension) was manifested by symptoms of myocardial chest pain, no cardiomegaly, no murmurs or gallop rhythms, and blood pressure readings of 128/90 and 130/90.

7.  From July 11, 2005 to October 31, 2009, the Veteran's CAD was manifested by no episodes of acute congestive heart failure, METs of 4.6 (at worst), and an ejection fraction of 45 percent (at worst).

8.  From November 1, 2009, there is no evidence of record to demonstrate that the Veteran's CAD was manifested by more than one episode of acute congestive heart failure, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The reduction of an evaluation from 60 percent to 30 percent, effective November 1, 2009, for CAD, was proper; an evaluation in excess of 30 percent for CAD prior to July 11, 2005, in excess of 60 percent from July 11, 2005 to October 31, 2009, is not warranted.   38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 7005 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.

(The Board notes that 38 C.F.R. § 3.159 was revised during the pendency of the claim, effective as of May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in October 2004 informed the Veteran of the information necessary to substantiate his underlying service connection claim.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A separate March 2006 letter included information with regard to the assignment of a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was most recently afforded a VA examination pertaining to his claim for an increased rating in March 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained in this case is adequate, as it is predicated on a reading of pertinent medical records and is responsive to the medical questions raised in this case.  The opinion is thorough and supported by the record.  The opinion noted above is therefore adequate upon which to base a decision.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The Veteran is seeking an evaluation in excess of 30 percent for CAD, prior to July 11, 2005 (previously rated as hypertensive heart disease to include hypertension); in excess of 60 percent from July 11, 2005 to October 31, 2009; and in excess of 30 percent from November 1, 2009 (the issue of the propriety of a reduction from 60 percent 30 percent, effective November 1, 2009, is addressed in the following section).  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2010).  

VA must assess the level of disability from the effective date of the award of service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods where the Veteran's service-connected disability resulted in symptoms that would warrant additional staged ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2010).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7005, contemplating arteriosclerotic heart disease (CAD), is deemed by the Board to be the most appropriate rating criteria in this case from July 11, 2005, primarily because it pertains specifically to the disability at issue, CAD.  The Veteran has not asked that an alternative diagnostic code be employed for these appellate periods, and the Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.  In this regard, the Board notes that the Veteran is separately service-connected, and evaluated, for hypertension from July 11, 2005 (not currently on appeal), the date of the first diagnosis of coronary artery disease.  See June 2008 rating decision.  Prior to that date, however, the Board will address Diagnostic Code 7101, pertinent to hypertensive vascular disease.

Under Diagnostic Code 7005, a 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent requires more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2010).

Under Diagnostic Code 7101 (hypertensive vascular disease), a 10 percent rating is warranted where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, and a minimum of 10 percent is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent rating requires diastolic pressure of predominantly 110 or systolic pressure of predominantly 200 or more.  Where there is a diastolic pressure of predominantly 120 or more, a 40 percent rating will be assigned.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  The Board notes that Diagnostic Code 7101 was revised during the course of this appeal, effective September 6, 2006.  See 71 Fed. Reg. 52460.  This revision added Note (3) to Diagnostic Code 7101, which states that hypertension should be evaluated separately from hypertensive heart disease and other heart disabilities.  See 71 Fed. Reg. 52460; see also 38 C.F.R. § 4.104 (2006, 2007).  This revision does not alter the substantive portions of Diagnostic Code 7101, nor does it have any effect on the evaluation of this service-connected disability as a separate evaluation in effect for hypertension effective from July 2005.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 note (1) (2010).

Prior to July 11, 2005

The Board will examine the evidence of record, and the relevant diagnostic criteria, to determine if the Veteran's hypertension or CAD warrants a disability rating in excess of 30 percent for the period dated prior to July 11, 2005, pursuant to Diagnostic Codes 7005 and 7101.  

Private records from the University of Chicago demonstrate blood pressure readings of 123/78 in May 2004, and readings of 165/96 and 119/77 in June 2004.

During a VA examination provided in November 2004, testing revealed a 2/6 ejection systolic murmur.  Symptoms of myocardial chest pain were reported, averaging two to three times per week, however there was no cardiomegaly on examination.  There were no murmurs or gallop rhythms.  His blood pressure readings were 128/90 and 130/90.  He was diagnosed with mild hypertension, untreated, as well as non-cardiac pain and no clinical cardiac symptoms (a MET level could not be established).

Because the Veteran did not demonstrate a diastolic reading of 120 or greater during this period, an increased rating pursuant to Diagnostic Code 7101 is not warranted.  Further, there is no evidence that the Veteran incurred more than one episode of acute congestive heart failure within one year.  There is also no evidence that the Veteran demonstrated greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, as a MET reading was not taken.  Moreover, there was no evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Instead, the November 2004 VA examiner stated that no clinical cardiac symptoms were present.  As such, a higher rating under Diagnostic Code 7005 is not warranted prior to July 11, 2005.

July 11, 2005 to October 31, 2009

The Veteran is currently evaluated at 60 percent for CAD during this period under Diagnostic Code 7005.  A stress test from the University of Chicago, dated July 11, 2005, revealed no evidence of myocardial ischemia and mildly abnormal myocardial perfusion.  LV ejection fraction was 58 percent, and 10 METs were achieved.  Another July 2005 report noted an ejection fraction of 45 percent.  In September 2005, the Veteran reported occasional chest pain, lasting 3-5 minutes, which improved on its own.  An angiogram was not performed because the Veteran had no symptoms or signs suggesting typical angina, and he was not limited in his activity.  An additional stress test, conducted in February 2006, demonstrated a maximum MET level of 4.6.  In May 2006, the Veteran reported that he experienced occasional chest pressure at rest, with no pain during activity.  METs were measured at 7.0, and the stress test was normal.  

A July 2006 VA examination noted that the heart displayed a regular rhythm without murmur, and METs were measured at 8.  In May 2007, the Veteran reported that he had not experienced any episodes of chest pain.  A stress test demonstrated METs at 8.0 with normal sinus rhythm.

Another VA examination was provided in August 2008.  At that time, he denied any angina, syncope, or dyspnea.  A questionable history of heart disease was noted, for which, according to the examiner, there was no objective evidence.  There was no history of a myocardial infarction, and the ECG was normal without evidence of ischemia or past myocardial infarction.  It was noted that there was no objective evidence for CAD, as the chest x-ray was normal without any evidence of an enlarged heart.  The Veteran did not opt for a stress test, and METS were measured at 10.

A stress test performed during a March 2009 VA examination revealed a negative electrocardiogram for ischemia, as well as mild reversible ischemia at the right coronary artery on thallium image.  The ejection fraction was normal at 59 percent.  A history of a prior heart attack was denied, as was valvular disease and heart failure.  At that time, the Veteran's only symptom was chest pain, 2-3 times per week, lasting 30 minutes each time.  No murmurs or gallops were present, and testing was negative for a prior myocardial infarction.  The examiner noted that the study was "probably normal," and that a fixed decrease was seen in the inferior and inferobasal walls, most likely secondary to diaphragmatic attenuation.  

As such, from July 11, 2005 to October 31, 2009, the Veteran's CAD was manifested by no episodes of acute congestive heart failure, METs of 4.6 (at worst), and an ejection fraction of 45 percent (at worst).  Because METs were not lower than 3, and because left ventricular dysfunction with an ejection fraction less than 30 percent was not documented, the Veteran is not entitled to a 100 percent rating for CAD during this period pursuant to Diagnostic Code 7005. 

From November 1, 2009

There are no medical records associated with the claims file from November 1, 2009.  The propriety of the rating reduction from this date is discussed in detail in the following section.

Conclusion

During an April 2011 Board hearing, the Veteran testified extensively with regard to residuals of a stroke, which he claimed were secondary to his CAD, and to his inability to obtain gainful employment.  However, with regard to the severity of his CAD, the Veteran did not offer any specific testimony to indicate that his symptoms had worsened over the appellate period, nor did he testify that any current treatment demonstrated an increase in the severity of his disability.

Based on the foregoing, the Board finds that an evaluation in excess of 30 percent is not warranted for CAD prior to July 11, 2005, nor is a rating in excess of 60 percent warranted from July 11, 2005.  In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of his claim.   In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing chest pain.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's CAD, during any appellate period, has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim for a rating in excess of 30 percent for CAD prior to July 11, 2005, and in excess of 60 percent thereafter, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Rating Reduction

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2010).

In February 1972, service connection was established for hypertensive heart disease, and an evaluation of 30 percent was assigned.  In June 2008, the Veteran's evaluation for CAD was increased to 60 percent, effective from July 11, 2005.

In September 2008, the RO informed the Veteran that it was proposing to reduce the disability evaluation for CAD from 60 percent disabling to 30 percent disabling, based on VA medical reports demonstrating an improvement in his CAD.  The RO provided the Veteran 60 days to submit additional evidence or to request a hearing.  In light of the foregoing, the Board concludes that the Veteran was properly notified of the proposal to reduce the disability rating for CAD.  

Thereafter, by rating action issued in July 2009, the RO notified the Veteran that it was reducing his disability rating for CAD from 60 percent disabling to 30 percent disabling, based upon the evidence of record.  The reduction was to be effective November 1, 2009 (the first day of the third month following the notification of the July 2009 rating decision).  At the time of the July 2009 rating decision, the 60 percent rating for CAD had been in effect for less than five years.

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  See Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 60 percent rating was in effect for less than 5 years, and thus the provisions of 38 C.F.R. § 3.344(a), (b) pertaining to stabilization of disability evaluations do not apply (material and sustained improvement); reexamination disclosing improvement will warrant a rating reduction.  See 38 C.F.R. § 3.344(c) (2010).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; see also 38 C.F.R. §§ 4.2, 4.10 (2010).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  See Brown, 5 Vet. App. at 421.

As noted above, an additional stress test conducted in February 2006 demonstrated a maximum MET level of 4.6.  According to a June 2008 rating decision, it was this treatment report which triggered an increased rating, from 30 percent to 60 percent, from July 2005 (the first report of a diagnosis of CAD within the record).  

Thereafter, a July 2006 VA examination noted that METs were measured at 8.  A VA progress note, dated May 16, 2006, noted that METs were measured at 7.0, and the stress test was normal.  In May 2007, a stress test demonstrated METs at 8.0 with normal sinus rhythm.  In August 2008, the ECG was normal without evidence of ischemia or past myocardial infarction.  It was noted that there was no objective evidence for CAD, as the chest x-ray was normal without any evidence of an enlarged heart.  The Veteran did not opt for a stress test, and METS were measured at 10.  A stress test performed during a March 2009 VA examination revealed a negative electrocardiogram for ischemia, with an ejection fraction at 59 percent.  

Following a review of the medical evidence of record, there is no indication that METs were measured below 5.0 at any time other than February 2006.  Further, the Veteran's ejection fraction was never lower than 30.  In fact, the lowest ejection fraction of record was 45.  Therefore, save for one instance in February 2006, the Veteran's CAD has not warranted a rating of 60 percent at any time during the pendency of this appeal, pursuant to Diagnostic Code 7005.

During an April 2011 Board hearing, the Veteran's representative stated that the evaluation for CAD should be restored to 60 percent, because the reduction took place following a single examination.  See Transcript, p. 28.  As explained in detail above, this is simply not the case.  Instead, continued improvement was not only demonstrated, but the only single instance of testing warranting an evaluation of 60 percent occurred in February 2006.  Evidence of record thereby demonstrates that there has been an actual change in the Veteran's CAD, for the better, and that the improvement resulted in the ability to function under ordinary conditions of life and work, as the Veteran's only symptom is occasional chest pain.  As improvement was clearly shown since the initial award of 60 percent, the Board concludes that the reduction in rating for CAD, from 60 percent to 30 percent, was proper. See 38 C.F.R. § 3.344(c).


ORDER

Entitlement to a rating in excess of 30 percent for CAD, prior to July 11, 2005 (previously rated as hypertensive heart disease to include hypertension); and in excess of 60 percent from July 11, 2005 to October 31, 2009, is denied; the rating reduction from 60 percent to 30 percent for CAD, from November 1, 2009, was proper, and the appeal as to this issue is denied.


REMAND

A July 2007 rating decision denied entitlement to service connection for residuals of a stroke, to include as secondary to the Veteran's service-connected CAD.  In a September 2007 statement, signed less than one month from the notification of his denial, the Veteran stated, "I contend that the medical opinion which was the basis for [the] denial was totally in conflict [with] the medical knowledge.  Specifically, high blood pressure (hypertension) can cause narrowed [sic] due to the long term, damaging effects."  Although a letter from the Veteran's representative noted that the Veteran's attached statement was submitted as a claim for benefits, the Board notes that this wording was clearly a typographical error, and that the Veteran expressed immediate disagreement with the July 2007 rating.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (holding that VA must liberally construe all documents filed by a claimant).

To that end, a statement of the case has yet to be issued with respect to the issue of entitlement to service connection for residuals of a stroke, to include as secondary to the Veteran's service-connected CAD.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Therefore, remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Board notes that a TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran's claim for a TDIU is inextricably intertwined with the determination as to his claim for entitlement to service connection for residuals of a stroke; thus, that claim should be decided after the service connection determination is made.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to service connection for a stroke, to include as secondary to the Veteran's service-connected CAD.  38 C.F.R. § 19.26 (2010).  In the notice and statement of the case, notify the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

2.  After undertaking any other development deemed appropriate, readjudicate the TDIU claim.  If the issue remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


